33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Application filed on October 5, 2018. Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2018 is being considered by the examiner.
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the independent claims 1, 11 and 16 in this instance is the inclusion of: the engine storing the base event in a log table of a persistence layer; within a predetermined time period, the engine correlating the follow-on event as relevant to the base event to create an event pair; after expiry of the predetermined time period, the engine deleting the base event and the follow-on event from the in-memory state; and the engine satisfying a query with reference to the aggregation table, in combination with all claimed limitations, which is not taught by the prior art.
The primary reason for the allowance of the independent claim 11 and 16 in this instance is the inclusion of: the engine storing the base event in a log table of a persistence layer; within a predetermined time period, the engine correlating the follow-on event as relevant to the base event to create an event pair; after expiry of the predetermined time period, the engine deleting the base event and the follow-on event from the in-memory state; and the engine satisfying a query with reference to the aggregation table, in combination with all claimed limitations, which is not taught by the prior art.

The closest prior art Gross (US 2016/0360382), teaches: 
an engine receiving at a first time, a base event [event stream context items, para 2140; past (historical) values 40_404 associated with context items, para 2141, Fig 40_4];
the engine storing the base event in a log table [event stream data is stored in history database 40_120, para 2144-2146, Fig 40_1, 40_6];
the engine storing the base event in an in-memory state [historical context information is stored in historical knowledge 40_118 which can be an in-memory repository of historical context information representing event streams that represent changes in context (e.g. state)over time, includes context item value is tracked, para 2140; Fig 40_1, element 40_118];
the engine receiving at a second time after the first time, a first follow-on event [current context values 40_402, para 2141, Fig 40_4];
the engine storing the first follow-on event in the log table [event stream data is stored in history database 40_120, para 2144-2146, Fig 40_1, Fig 40_6];
the engine storing the first follow-on event in the in-memory state within an in-memory database [in-memory repository of historical context information representing event streams that represent changes in context (e.g. state)over time, includes context item value is tracked, para 2140; Fig 40_1, element 40_118];
the engine correlating the follow-on event as relevant to the base event to create an event pair [historical monitor 40_110 collects additional data about a historical event, generates event stream metadata and stores event stream objects (including start time, stop time, duration and metadata in history database 40_120, para 2144, see Fig 40_6];
the engine storing an aggregation table comprising the base event and the follow-on event as the event pair [history database 40_120/historical event stream database 40_600 stores records corresponding to event stream objects including state changes of the event stream objects, para 2145-2147, see Fig 40_6];
after expiry of a time period, the engine deleting the base event and the follow-on event from the in-memory state [privacy policy specifics that an amount of time (e.g. time to live) that historical context information should be stored before being deleted, para 2152].

a predetermined time period during which the correlation of the follow-on event is performed with the base event to create an event pair and after which the base event and follow-on event are deleted from the in-memory state, as claimed. Furthermore, it does not teach the claimed persistence layer or the engine satisfying a query with reference to the aggregation table (history database 40_120/historical event stream database 40_600), as claimed.  

The closest prior art Slutsman (US Patent 8,166,351), teaches filtering redundant events based on statistical correlation, whereby correlation information on fault-based events are stored with regard to time [Abstract]. Slutsman furthermore discloses that event history data 120 is stored in a database and contains a record of each fault event generated by devices on the network over a period of time [col. 1, lines 46-52] and that statistical correlations are computed between each distinct pair of fault events in the event history data based on a calculated conditional probability that calculates whether a redundant event occurs, which includes a timeframe used in computing the conditional probability between the two events [col. 1, line 53- col. 2, line 5; Fig 3-4 and specification] however the end result of the statistical correlation is to filter out redundant fault events from the event stream generated by the devices on the network, and not to delete the pairs of events from the event history data, as claimed. 


para 48-54], however Lvin discloses adjusting the correlation window to reduce ambiguous correlation [para 48] and does not teach that after expiration of the correlation window, the event pairs are deleted from an in-memory state, as claimed. 
It is for these reasons that the claims define over the prior art.

	Dependent claims 2-10, 12-15 and 17-20 are also allowable by virtue of their dependencies upon independent claims 1, 11 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167